In an action for a judicial separation, the defendant wife appeals from an order of the Supreme Court, Queens County, dated June 27, 1961, which, upon the plaintiff husband’s application, further modified the original judgment in the action, entered November 24, 1952, so as to reduce from $150 a week to $75 a week the amount payable by the husband to the wife for the support, education and maintenance of their infant son. Order affirmed, without costs. It appears that the infant son of the parties is now a college student. We believe that the Special Term in reaching its determination to grant the husband’s application, which was based primarily upon his worsening financial condition, properly took into consideration the existence of the trust fund created by him for the benefit of the son. Such fund is presently being utilized by the trustees to pay for the son’s college education, as authorized by the trust indenture. When and if the husband should fail to meet the cost of the son’s education, either out of said trust fund or any other source, the wife’s remedy then will be to apply for an increase in the present weekly allowance of $75, provided the son has not then attained his majority (see Mainetty v. Mainetty, 282 App. Div. 774 and 6 A D 2d 702). Ughetta, Acting P. J., Kleinfeld, Christ, Hill and Rabin, JJ., concur.